AO 106 (Rev. Case    3:19-mj-03523-BGS
             04/10) Application for a Search Warrant      Document 1 Filed 08/20/19 PageID.1 Page 1 of 13


                                        UNITED STATES DISTRICT COUR'
                                                                                                               AUG 2 O2019
                                                                      for the                             ....__ _ _ _ _ _ _ _ J
                                                          Southern District of California              CLE_      U~1i)iS1H;(,l CC)Ufif
                                                                                                   SOU fHf ffr.J LW·, f-:iC, f C> C1\Ui-OHNIA
                                                                                                   f:3Y                             'Jcs~'UTY
              In the Matter of the Search of                             )
          (Briefly describe the property to be searched                  )
           or identify the person by name and address)                               Case No.
                                                                         )
One GPS device and two cellular telephones seized on                     )
                  July 16, 2019                                          )
                                                                         )                       19MJ3523
                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr,apertJ;,. ttQ be. searched and ~ive its tocqtjon): .
  ~ee /"'I. tacnment A, mcorpora1ea nerem.


located in the               Southern              District of               California          , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B, incorporated herein.


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  iJf evidence of a crime;
                  r./ contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                          Offense Description
        Title 46 U.S.C. §§ 70503(a)(1 ),            Conspiracy to Possess with Intent to Distribute Cocaine On Board a Vessel
        70506(b)                                    Subject to the Jurisdiction of the United States
        Title 21 U.S.C. §§ 959, 963                 International Conspiracy to Distribute Controlled Substances
         The application is based on these facts:
        See attached affidavit of Homeland Security Investigation Special Agent Bryan Bauerle.


           r./ Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached s~t   _




Sworn to before me and signed in my presence.


Date:        <g/-..o&r                                                         ~                  Judge 's signature

City and state: San Diego, California                                         Hon. Bernard G. Skomal, United States Magistrate Judge
                                                                                                Printed name and title
      Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.2 Page 2 of 13



                      AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 1
             I, Special Agent Bryan Bauerle, being duly sworn, depose and state as follows:
 2
                                           INTRODUCTION
 3
             1.     This affidavit supports an application to search the following target devices:
 4
                    One Garmin GPSmap 78, SIN 1WQ125818 ("Target Device l") as
 5
                    described in Attachment A and incorporated herein,
 6
                    One Motorola Cell phone, black in color, Model-XT1920-18, IMEI -
 7
                    355535092854252 ("Target Device 2") as described in Attachment A and
 8                  incorporated herein, and
 9
                    One ZTE cell phone, black in color, Model - Blade A520, IMEI -
10                  862974033502298, SIN - 320174505106 ("Target Device 3") as described
                    in Attachment A and incorporated herein,
11
12 (collectively referred to as "Target Devices") and to seize evidence of crimes as outlined
13 in Attachment B, and incorporated herein, specifically Title 46 U.S.C. §§ 70503(a)(l),
14 70506(b)1, Conspiracy to Possess with Intent to Distribute Cocaine On Board a Vessel
15 Subject to the Jurisdiction of the United States, and Title 21 U.S.C. §§ 959, 963,
16 Conspiracy to Distribute Controlled Substances for the Purpose of Importation into the
17 United States.
18           2.     Defendants Erick Isaac GOMEZ-Gordillo, Luis Angel CASTILLO-Lopez,
19 and Luis Fernando LOPEZ-Benitez were detained on July 16, 2019, the U.S. Coast Guard
20 Cutter Robert Ward was conducting routine patrol approximately 3 80 nautical miles
21     south of Puerto Vallarta, Mexico when a go-fast vessel ( GFV) was detected. The USCG
22 Cutter Robert Ward diverted to intercept and dispatched two Over the Horizon (0TH)
23
24   111
           Title 46 U.S.C. §§ 70503(a)(l) and 70506(b) prohibits the manufacture, distribution,
25   II and possession of controlled substances, and conspiracy to commit the same, on vessels
        subject to jurisdiction of the United States. A vessel is "subject to the jurisdiction of the
26   II United States" if the vessel is without nationality. A vessel without nationality includes
27   II any vessel aboard which the master or individual in charge makes a claim of registry and
        for which the claimed nation of registry does not affirmatively and unequivocally assert
28   II t hat the vesse I 1s
                          . o f.its nat10na
                                       . 1·1ty.
                                                      1
     Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.3 Page 3 of 13



     vessels to intercept the GFV. The two 0TH vessels arrived on the scene and boarded the
 1
     GFV, and arrested three crew members: Erick Isaac GOMEZ-Gordillo, Luis Angel
 2
     CASTILLO-Lopez, and Luis Fernando LOPEZ-Benitez. The USCG crew members on
 3
     the OTHs subsequently recovered approximately thirty (30) bales of cocaine with an
 4
     approximate at-sea weight of 1,400 kilograms (3,080 pounds). The Target Devices were
 5
     seized from the go-fast vessel and/or defendants. The Target Devices are in the custody
 6
     of Homeland Security Investigations in San Diego, California.
 7
 8
           3.    Based on the information below, there is probable cause to believe that a
     search of Target Devices will produce evidence of the aforementioned cnmes, as
 911
10 described in Attachment B.
11                          TRAINING AND EXPERIENCE

12         4.    I am a Special Agent with the Department of Homeland Security,
13 Immigration and Customs Enforcement, Homeland Security Investigations and have
14 been so employed for approximately twelve (12) years.           I have conducted criminal
15 investigations of or relating to narcotics smuggling and other crimes. I have received
16 specific training in the area of narcotics investigations, and I have training and experience
17 in the methods used by narcotics traffickers to import and distribute drugs. I am presently
18 assigned to the Organized Drug Enforcement Task Force (OCDETF) Strikeforce Group
19 in San Diego, California, and my duties include investigating the illicit trafficking of
20 controlled substances into the United States of America. I am cross designated by the
21 United States Drug Enforcement Administration to conduct narcotics investigations and
22 enforce the provisions of the Federal Controlled Substance Act, pursuant to Title 21,
23 United States Code.
24         5.    I have received formal training, as well as extensive on-the-job experience
25 and training, relative to the investigation of the importation, transportation, sales,
26 manufacturing and distribution of controlled substances. I have also participated in
27 investigations that involved the use of electronic surveillance techniques.          I have
28
                                                  2
     Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.4 Page 4 of 13




 1 11 investigated illicit narcotic and controlled substances that have resulted in arrests,
 2 11 indictments, trials and convictions.   While participating in these and other criminal
 3 11 investigations, I have executed search warrants on businesses, residences, vehicles and
 4 II storage facilities. I have also participated in undercover operations that involved the sale,
 5 11 purchase, transportation and importation of controlled substances. I have participated in
 6 II investigations   in which drug traffickers also relied heavily upon electronic
 7 11 communication facilities and other electronic devices as a means of communicating. I
 8 II have interviewed individuals who have been directly and indirectly involved in the
 9 11 importation, transportation, distribution and manufacturing of illegal drugs and controlled
10 substances.
11         6.     Based on my training and experience, I have become familiar with the
12 11 methods utilized in narcotics trafficking operations and the unique trafficking patterns
13 II employed by narcotics organizations. I have also spoken with senior agents as well as
1411 other senior law enforcement officers, about their experiences and the results of their
1511 investigations and interviews. I know that drug traffickers often require the use of a
16 II communication facility to negotiate times, places, schemes and manners for importing,
17 11 possessing, concealing, manufacturing and distributing controlled substances and for
1811 arranging the disposition of proceeds from the sales of controlled substances. I know that
19 II professional drug operations depend upon maintaining their extensive contacts. The
20 11 communication facility enables drug dealers to maintain contact with drug associates,
2111 drug suppliers and drug customers. I also know that drug traffickers sometimes use
22 II fraudulent information, such as nominee names and false addresses, to subscribe to
23 11 communication facilities, especially emails, cellular phones, messaging apps and
24 11 frequently use communication facilities to thwart law enforcement efforts to intercept
25 11 their communications.
26
27
28
                                                   3
       Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.5 Page 5 of 13




 1           7.   Based upon my training and experience as a Special Agent, and
 2 11 consultations with law enforcement officers experienced in narcotics smuggling
 3 11 investigations, I am also aware that:

 4           a.   Drug traffickers will use cellular/satellite telephones because they are
                  mofole and they have instant access to telephone calls, text, web, and voice
 5                messages;
 6
             b.   Drug traffickers will use cellular/satellite telephones and GPS devices
 7                be~ause they are able ~o ~ctively_ monitor the progress of their illegal cargo
                  while the conveyance 1s m transit;
 8
             C.   Drug traffickers and their accomplices will use cellular/satellite telephones
 9                and GPS devices because they can easily arrange and/or determine what
                  time their illegal cargo will arrive at predetermmed locations;
10
             d.   Drug traffickers will use cellular/satellite tele_I?hones and GPS devices to
11                direct drivers to synchronize an exact drop off and/or pick up time of their
                  illegal cargo;
12
13           e.   Drug traffickers will use cellular/satellite telephones to notify or warn their
                  accomplices of law enforcement activity to include the presence and
14                posture of marked and unmarked units, as well as the operational status of
                  checkpoints and border crossings;
15
             f.   The use of cellular/satellite telephones by drug traffickers tends to generate
16                evidence that is stored on the cellular telephones, including, but not limited
                  to emails, text messages, photographs, audio files, call logs, address book
17                entries, IP addresses, social network data, and location data; and
18           g.   The use of GPS devices by smugglers tends to generate evidence that is
                  stored on the GPS, including, but not limited to address book entries, search
19                history, user profiles and passwords, location history, routes, contacts, saved
                  addresses-tending to indicate who used or controlled the GPS device, and
20                other digital information.
2111         8.   Based upon my training and experience as a Special Agent, and
22 11 consultations with law enforcement officers experienced in drug trafficking
23 11 investigations, and all the facts and opinions set forth in this affidavit, I know that
2411 cellular/satellite telephones can and often do contain electronic records, phone logs and
25 11 contacts, voice and text communications, and data such as emails, text messages, chats
26 II and chat logs from various third-party applications, photographs, audio files, videos, and
27 II location data. I also know that GPS devices can and often do contain electronic records
28
                                                   4
     Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.6 Page 6 of 13




 1 11 and data such as contacts location data. This information can be stored within disks,
 2 11 memory cards, deleted data, remnant data, slack space, and temporary or permanent files
 3 II contained on or in the cellular/satellite telephone. Specifically, I know based upon my
 4   II training, education, and experience investigating these conspiracies that searches of
 5 II cellular/satellite telephones and GPS devices yields evidence:

 6                tending to identify attempts to transport cocaine or some other controlled
            a.
 7                substance from South and Central America to Mexico and eventually into
                  the United States;
 8
 9          b.    tending to identify accounts, facilities, storage devices, and/or services-such
                  as email addresses, IP addresses, and phone numbers-used to facilitate the
10
                  transportation of cocaine or some other controlled substance from South and
11                Central America to Mexico and eventually into the United States;
12
            C.    tending to identify co-conspirators, criminal associates, or others involved
13                in the transportation of cocaine or some other controlled substance from
                  South and Central America to Mexico and eventually into the United States;
14
15          d.    tending to identify travel to or presence at locations involved in the
                  transportation of cocaine or some other controlled substance from South and
16
                  Central America to Mexico and eventually into the United States, such as
17                pickup, transfer, and delivery locations, along with the refueling points
                  throughout the smuggling venture;
18
19          e.    tending to identify the user of, or persons with control over or access to, the
                  target device; and/or
20
21          f.    tending to place in context, identify the creator or recipient of, or establish
                  the time of creation or receipt of communications, records, or data involved
22
                  in the activities described above.
23
24          9.    In preparing this affidavit, I have conferred with other agents and law
25 enforcement personnel who are experienced in the area of drug trafficking investigations,
26 and the opinions stated here are shared by them. Further, I have personal knowledge of
27 the following facts, or have had them related to me by persons mentioned in this affidavit.

28
                                                   5
     Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.7 Page 7 of 13




 1 11 This statement is made in support of an application for a warrant to search Target Devices
 2 II that are believed to contain evidence of violations of Title 46 U.S.C. §§ 70503(a)(l),
 3   II 70506(b) and Title 21 U.S.C. §§ 959,963.
 4          10.    Because this affidavit is being submitted for the limited purpose of
 511 establishing probable cause to obtain a search warrant, it does not contain all of the

 611 information known to federal agents regarding this investigation. Instead, it contains only

 711 those facts believed to be necessary to establish probable cause. In addition, information

 8 11 contained in this affidavit is based upon reviews of official reports and records, upon

 9 11 conversations with other Homeland Security Investigations Special Agents, and my

10 II personal observations and knowledge. When the contents of documents or statements of
11 11 others are reported herein, they are reported in substance and in part unless otherwise
12 11 indicated.
                          FACTS SUPPORTING PROBABLE CAUSE
13
            11.    On July 16, 2018, U.S. Coast Guard Cutter (USCGC) Robert Ward was
14
      conducting a routine patrol in the Eastern Pacific and acquired a Target of Interest (TOI),
15
      a Go-Fast Vessel (GFV), approximately 33 miles away from the cutter. The USCGC
16
      Robert Ward diverted to intercept and dispatched two Over the Horizon (0TH) vessels
17
18
      to intercept the GFV. The OTHs were vectored into position by a Marine Patrol Aircraft

19 (MPA), and ultimately intercepted the GFV, a 45-foot panga style vessel with a grey hull
20 and three Yamaha 350-HP engines attached. Upon approaching the GFV, the 0TH
21 observed that the GFV was floating dead-in-the-water (DIW), with three subjects on
22 board. As the 0TH made contact with the GFV crew, one of the GFV crewman was
23 observed jettisoning what appeared to be an electronic device over the side of the GFV
24 and into the water. The 0TH crew were not able to recover the device. The GFV crew
25 were directed, in Spanish, to move to the bow of the GFV as the 0TH Boarding Team
26 (BT) made contact and boarded the GFV. The GFV crew were each asked if they were
27 the master of the vessel and none of the three made claims to be the master. The GFV
28
                                                   6
     Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.8 Page 8 of 13



     crew were then asked their nationality and all three responded "Mexican." All three then
 1
     declined to make a claim for nationality of the vessel. The BT found no vessel registration
 2
     on board, no flag being flow, and no other indicia of nationality on board the GFV. The
 3
 4 BT observed a tarp that spanned the entire length and width of the GFV, with three slits
 5 in the tarp where each of the GFV crew could poke their heads through for visibility. As
   the tarp was cut away, the BT observed approximately thirty (30) bales, two (2) solar-
 6
 7 powered GPS beacon buoys, and approximately fifty (50) 25-gallon fuel containers with

 8 varying states of fuel levels. The BT opened one of the bales, revealing approximately
 9 thirty (30) individually wrapped bricks wrapped in brown packing tape and rubber, which
10 the BT observed as being consistent with illicit contraband packaging techniques. One of
11 the single bricks was cut into, revealing a white powdery substance, which field-tested
12 positive for the characteristics of cocaine. Following the positive field-test, the three crew
13 members of the GFV, later identified as Erick Isaac GOMEZ-Gordillo, Luis Angel
14 CASTILLO-Lopez, and Luis Fernando LOPEZ-Benitez, were provided personal
15 floatation devices and transferred to one of the OTHs for transport to the USCGC Robert
16 Ward. The bales were then removed from the GFV and transferred to the USCGC Robert
17 Ward as well. USCG personnel seized the bales of cocaine and determined that the bales
18 had an approximate (at sea) weight of 1,400 kilograms (3,080 pounds). The Target
19 Devices were seized from the go-fast vessel and/or defendants.
20         12.    Based upon my experience investigating drug traffickers using go-fast
21 vessels and the particular investigation in this case, I believe that Erick Isaac GOMEZ-
22 Gordillo, Luis Angel CASTILLO-Lopez, and Luis Fernando LOPEZ-Benitez likely used
23 the Target Devices to coordinate the conspiracy to possess with intent to distribute
24 cocaine on board a vessel subject to the jurisdiction of the United States and conspiracy
25 to distribute controlled substances for the purpose of importation into the United States.
26 Based on my investigation of drug importation and distribution conspiracies, telephone
27 contact with smugglers can begin several weeks or months before drugs are loaded into
28
                                                   7
          Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.9 Page 9 of 13




 1 11 the go-fast vessel, and includes coordination on the pickup, transfer, and delivery
 2 II locations, along with the refueling points throughout the smuggling venture. I respectfully
 3 11 request permission to search Target Devices for data beginning on May 1, 2019, up to
 411 and including July 16, 2019.
 5   11         13.   I also know that search history, user profiles and passwords, location history,
 611      routes, contacts, saved addresses-tending to indicate who used or controlled the
 7 II cellular/satellite telephone, GPS device, and other digital information are stored in the
 8 11 memory of Target Devices which may identify other persons involved in drug trafficking
 9 11 activities. Additional contact information for others possibly involved in the conspiracy
1O11 to distribute controlled substances can be adduced from Target Devices.
1111            14.   Based upon my experience and training, consultation with other law
12 II enforcement officers experienced in drug trafficking investigations, and all the facts and
13 11 opinions set forth in this affidavit, I believe that information relevant to the narcotics
1411 smuggling activities of Erick Isaac GOMEZ-Gordillo, Luis Angel CASTILLO-Lopez,
15 II and Luis Fernando LOPEZ-Benitez, such as search history, user profiles and passwords,
16 II location history, routes, contacts, saved addresses-tending to indicate who used or
17 II controlled the cellular/satellite telephone and/or GPS device, and other digital
18 II information are stored in the memory of Target Devices.
19                                         METHODOLOGY
20              15.   It is not possible to determine, merely by knowing the cellular/satellite
2111 telephone or GPS device's make, model and serial number, the nature and types of
22 services to which the device is subscribed and the nature of the data stored on the device.
23 Cellular devices today can be simple cellular telephones and text message devices, can
24 11 include cameras, can serve as personal digital assistants and have functions such as
25 II calendars and full address books and can be mini-computers allowing for electronic mail
26 11 services, web services and rudimentary word processing. An increasing number of
2711 cellular telephone and GPS service providers now allow for their subscribers to access
28
                                                       8
     Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.10 Page 10 of 13




 111 their device over the internet and remotely destroy all of the data contained on the device.
 2   II For that reason, the devices may only be powered in a secure environment or, if possible,
 3 II started in "flight mode" which disables access to the network. Unlike typical computers,
 4   II many cellular/satellite telephones and GPS devices do not have hard drives or hard drive
 5 II equivalents and store information in volatile memory within the devices or in memory
 6 11 cards inserted into the devices. Current technology provides some solutions for acquiring
 7 II some of the data stored in some cellular telephone and GPS models using forensic
 811 hardware and software. Even if some of the stored information on the device may be
 9 II acquired forensically, not all of the data subject to seizure may be so acquired. For devices
1O 11 that are not subject to forensic data acquisition or that have potentially relevant data stored
1111 that is not subject to such acquisition, the examiner must inspect the device manually and
12 II record the process and the results using digital photography. This process is time and
13 II labor intensive and may take weeks or longer.
1411         16.   Following the issuance of this warrant, I will collect the cellular/satellite
1511 telephone and/or GPS device and subject it to analysis. All forensic analysis of the data
16 II contained within the cellular/satellite telephone and/or GPS device and their memory
1711 cards will employ search protocols directed exclusively to the identification and
18 II extraction of data within the scope of this warrant.
19 II        17.   Based on the foregoing, identifying and extracting data subject to seizure
20 II pursuant to this warrant may require a range of data analysis techniques, including manual
2111 review, and, consequently, may take weeks or months. The personnel conducting the
22 II identification and extraction of data will complete the analysis within ninety (90) days,
23 II absent further application to this court.
24 II                                      CONCLUSION
25 II        18.   Based on all of the facts and circumstances described above, I believe that
26 11 probable cause exists to conclude that Erick Isaac GOMEZ-Gordillo, Luis Angel
2711 CASTILLO-Lopez, and Luis Fernando LOPEZ-Benitez used Target Devices to facilitate
28                                                   9
     Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.11 Page 11 of 13




 1 11 the offense of conspiracy to distribute cocaine. The Target Devices was likely used to
 2 11 facilitate the offense by transmitting and storing data, which constitutes evidence of
 3 II violations of Title 46 U.S.C. §§ 70503(a)(l), 70506(b) and Title 21 U.S.C. §§ 959,963.
 4 11           19.   Because the Target Devices were seized, there is probable cause to believe
 5 11 that evidence of illegal activity related to conspiracy to possess with intent to distribute
 611      cocaine on board a vessel subject to the jurisdiction of the United States and conspiracy
 7 11 to distribute controlled substances for the purpose of importation into the United States
 811      committed by Erick Isaac GOMEZ-Gordillo, Luis Angel CASTILLO-Lopez, and Luis
 911 Fernando LOPEZ-Benitez continues to exist on the Target Devices.
10 II           20.   WHEREFORE, I request that the court issue a warrant authorizing HSI
1111 Special Agents and/or other federal and state law enforcement officers to search the items
12 II described in Attachment A, and to seize items listed in Attachments B, using the
13 II methodology described above.
1411            I swear the foregoing is true and correct to the best of my knowledge and belief.
15
16
17
18
                                                                        vestigations
19
20
     II Subscribed and sworn to before me this      -i..,(J   day of August, 2019.
21
22
            ~
23 11 HON. BERNARD G. SKOMAL
          United States Magistrate Judge
24   II




25
26
27
28                                                    10
 Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.12 Page 12 of 13




                                ATTACHMENT A

                         PROPERTY TO BE SEARCHED

The property to be searched in connection with an investigation of violations of Title
46 U.S.C. §§ 70503(a)(l), 70506(b), Conspiracy to Possess with Intent to Distribute
Cocaine On Board a Vessel Subject to the Jurisdiction of the United States, and Title
21 U.S.C. §§ 959, 963, Conspiracy to Distribute Controlled Substances for the
Purpose of Importation into the United States is described below:

      One Garmin GPSmap 78, SIN 1WQ125818 ("Target Device 1"),

      One Motorola Cell phone, black in color, Model-XT1920-18, IMEI-
      355535092854252 ("Target Device 2"), and

      One ZTE celL phone, black in color, Model - Blade A520, IMEI -
      862974033502298, SIN -320174505106 ("Target Device 3"),

(collectively referred to as "Target Devices").

Target Devices are currently in the possession of United States Department of
Homeland Security, Immigration and Customs Enforcement, Homeland Security
Investigations.
    Case 3:19-mj-03523-BGS Document 1 Filed 08/20/19 PageID.13 Page 13 of 13




                                       ATTACHMENTB

                                     ITEMS TO BE SEIZED

       Authorization to search the cellular/satellite telephones and/or GPS devices described in
Attachment A includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular/ satellite telephones and/or GPS
devices. The seizure and search of the cellular/ satellite telephones and/or GPS devices will be
conducted in accordance with the procedures outlined in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular/ satellite telephones and/or GPS devices will
be electronic records, communications, and data such as location data, for the period of May 1,
2019, up to and including July 16, 2019:

       a.    tending to identify attempts to transport cocaine or some other controlled substance
             from South and Central America to Mexico and eventually into the United States;

       b.    tending to identify accounts, facilities, storage devices, and/or services-such as
             email addresses, IP addresses, and phone numbers-used to facilitate the
             transportation of cocaine or some other controlled substance from South and Central
             America to Mexico and eventually into the United States;

       c.    tending to identify co-conspirators, criminal associates, or others involved in the
             transportation of cocaine or some other controlled substance from South and Central
             America to Mexico and eventually into the United States;

       d.    tending to identify travel to or presence at locations involved in the transportation
             of cocaine or some other controlled substance from South and Central America to
             Mexico and eventually into the United States, such as pickup, transfer, and delivery
             locations, along with the refueling points throughout the smuggling venture;

       e.     tending to identify the user of, or persons with control over or access to, the target
              device; and/or

       f.    tending to place in context, identify the creator or recipient of, or establish the time
             of creation or receipt of communications, records, or data involved in the activities
             described above.

which are evidence of violations of Title 46 U.S.C. §§ 70503(a)(l), 70506(b) and Title 21
u.s.c. §§ 959, 963.
